Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Nauman on 01/06/2021.

The application has been amended as follows: 

In claim 1, line 14, the phrase “a shoe” was changed to --an associated shoe--.

In claim 14, line 2, the phrase “an associated shoe” was changed to --the associated shoe--.

In claim 15, line 2, the phrase “an associated shoe” was changed to --the associated shoe--.

Claim 18 was amended as follows:

18. (Currently Amended) The shoe portion of claim 1 having both an insole and an outsole that each includes [[a]] the first layer made of a first material throughout the first layer having a low thermal conductivitythesecond layer of heat resistant material on top of the first layer.
In claim 19, line 2, the phrase “an associated shoe” was changed to --the associated shoe--.

In claim 20, line 2, the phrase “an associated shoe” was changed to --the associated shoe--.
In claim 21, line 7, the phrase “where the” was deleted.
In claim 21, line 17, the phrase “a shoe” was changed to --an associated shoe--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/Primary Examiner, Art Unit 3732